DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. 	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,102,732 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach method and device for efficient communication in next generation mobile communication system.
	Regarding claims 1, 5, 9 and 14, Kim teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message for an RRC connection; identifying whether the RRC message includes information associated with a pathloss reference; identifying a pathloss based on the information associated with the pathloss reference, in case that the RRC message includes the information associated with the pathloss reference; identifying the pathloss based on a currently used synchronization signal (SS) block, in case that the RRC message does not include the information associated with the pathloss reference; obtaining a power headroom (PH) based on the identified pathloss; and transmitting, to the base station, a power headroom report (PHR) including the obtained PH (see claims 1, 3, 5 and 7, or see claims 1-8 of U.S. Patent No. 11,102,732 B2).  
 	Regarding claims 2, 6, 10 and 15, Kim teaches the information associated with the pathloss reference includes at least one of a beam type or information associated with a channel state information - reference signal (CSI-RS) (see claims 2, 4, 6 and 8, or see claims 1-8 of U.S. Patent No. 11,102,732 B2).  
 	Regarding claims 3, 7, 11 and 16, Kim teaches the RRC message further includes configuration information on the PHR (see claims 1, 3, 5 and 7, or see claims 1-8 of U.S. Patent No. 11,102,732 B2).  
 	Regarding claims 4, 8, 12 and 17, Kim teaches receiving, from the base station, a RRC reconfiguration message including at least one of a beam type or information associated with a CSI-RS; identifying another pathloss based on the RRC reconfiguration message; obtaining another PH based on the another pathloss; and transmitting, to the base station, another PHR including the another PH (see claims 1, 3, 5 and 7, or see claims 1-8 of U.S. Patent No. 11,102,732 B2).  
 	Regarding claims 13 and 18, Kim teaches identifying whether the information associated with the pathloss reference is included in the RRC message (see claims 1, 3, 5 and 7, or see claims 1-8 of U.S. Patent No. 11,102,732 B2).  
 	 	
 	Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642